Citation Nr: 0401819	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  03-06-659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for traumatic 
arthritis of the right knee, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased rating for traumatic 
arthritis of the left knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to July 
1946. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio.  The veteran's claims file was later 
transferred to the Louisville, Kentucky Regional Office (RO). 

On his substantive appeal, received in February 2003, the 
veteran requested that he be provided a hearing before a 
Veterans Law Judge at the RO, or via a videoconference 
hearing.  The veteran testified at a hearing before a hearing 
officer in April 2003.  At this hearing, the veteran stated 
that he wished to withdraw his request for a hearing before a 
Veterans Law Judge.  Accordingly, there is no outstanding 
request for any type of hearing with respect to the issues 
currently on appeal.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of all 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C. §§ 5102 and 5103.  Second, it also 
redefines the obligations of VA with respect to its duty to 
assist a claimant in the development of a claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See, e.g., Quartuccio.  In this 
case, the appellant has not received notice of the 
information and evidence necessary to substantiate his claim, 
or notice of which evidence, if any, the claimant is expected 
to obtain and submit, and which evidence will be retrieved by 
VA.  Accordingly the veteran's claim must be remanded to the 
RO so that the veteran may be provided proper VCAA notice.

The veteran seeks increased ratings for his knee 
disabilities.  On VA examination in September 2002 the 
veteran was noted to have no instability of the knees.  
However on VA orthopedic examination in February 2003, the 
veteran was noted to have knee instability.  Yet the extent 
of any knee instability found was not noted.  The Board is of 
an opinion that a new VA examination which accurately 
describes the veteran's current bilateral knee disability is 
indicated.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  This 
should include informing the veteran of 
which evidence, if any, he is expected to 
obtain and submit, and which evidence 
will be retrieved by VA.

2.  The RO should request that the 
veteran identify all providers of recent 
medical treatment or evaluation of his 
bilateral knee disability.  The RO should 
contact all identified providers, to 
include appropriate VA medical center(s), 
and request copies of all of the 
veteran's treatment records, which are 
not currently of record.  This should 
include contacting the VA Medical Center, 
Lexington, Kentucky and requesting copies 
of all treatment records, both inpatient 
and outpatient, dated from September 2002 
to present.  All records obtained should 
be associated with the veteran's claims 
file.

3.  When the above actions have been 
accomplished, the RO should arrange for a 
VA orthopedic examination of the knees.  
All indicated tests and studies, 
including X-rays, tests of ligament 
laxity, and range of motion studies in 
degrees, with consideration of objective 
manifestations of pain, should be 
performed.  The extent of any knee 
instability and any evidence of locking 
should be noted.  Tests of joint motion 
against varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  The physician should be 
requested to identify any objective 
evidence of pain and all functional loss 
due to pain.  The examiner should 
specifically indicate the range of motion 
performed on the knees without pain and 
the knee range of motion accompanied by 
pain.  The examiner should also express 
an opinion concerning whether there would 
be additional limits on functional 
ability of the knees on repeated use or 
during flare-ups, and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  If 
this is not feasible, the orthopedist 
should so state.  The orthopedist should 
also provide an opinion concerning the 
impact of the service-connected bilateral 
knee disability on the veteran's ability 
to work.  The rationale for all opinions 
expressed should be explained.  The 
claims files should be made available to 
the examiner for proper review of the 
medical history.  The examination report 
is to reflect whether such a review of 
the claims file was made.

4.  The RO should then review the claims 
file to ensure that the requested 
development has been completed.  The RO 
should ensure that the VA examination 
complies fully with the above 
instructions, and if not, the RO should 
take corrective action.  Stegall v. West, 
11 Vet. App. 268 (1998). 

5.  After the above actions have been 
accomplished, the RO should undertake any 
other indicated development and 
readjudicate the veteran's claims, to 
include consideration of DeLuca, to 
include whether the veteran is entitled 
to a separate compensable rating for 
instability of the knees, and to include 
whether the case should be forwarded to 
the Director of the Compensation and 
Pension Service for extra-schedular 
consideration.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case and be given an 
appropriate opportunity to respond 
thereto.



The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




